
	

115 HR 2199 RH: Federal Land Asset Inventory Reform Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 232
		115th CONGRESS1st Session
		H. R. 2199
		[Report No. 115–322]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2017
			Mr. Cramer (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 25, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To improve Federal land management, resource conservation, environmental protection, and use of
			 Federal real property, by requiring the Secretary of the Interior to
			 develop a multipurpose cadastre of Federal real property and identifying
			 inaccurate, duplicate, and out-of-date Federal land inventories, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Land Asset Inventory Reform Act of 2017. 2.Cadastre of Federal land (a)In generalThe Secretary shall develop and maintain a current and accurate multipurpose cadastre of Federal real property to support Federal land management activities, including, but not limited to: resource development and conservation, agricultural use, active forest management, environmental protection, and use of real property.
 (b)Cost-SharingThe Secretary may enter into cost-sharing agreements with States to include any non-Federal lands in a State in the cadastre. The Federal share of any such cost agreement shall not exceed 50 percent of the total cost to a State for the development of the cadastre of non-Federal lands in the State.
 (c)Consolidation and reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on—
 (1)the existing real property inventories or any components of any cadastre currently authorized by law or conducted by the Department of the Interior, the statutory authorization for such, and the amount expended by the Federal Government for each such activity in fiscal year 2014;
 (2)the existing real property inventories or any components of any cadastre currently authorized by law or conducted by the Department of the Interior that will be eliminated or consolidated into the multipurpose cadastre authorized by this Act;
 (3)the existing real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior that will not be eliminated or consolidated into the multipurpose cadastre authorized by this Act, together with a justification for not terminating or consolidating such in the multipurpose cadastre authorized by this Act;
 (4)the use of existing real property inventories or any components of any cadastre currently conducted by any unit of State or local government that can be used to identify Federal real property within such unit of government;
 (5)the cost-savings that will be achieved by eliminating or consolidating duplicative or unneeded real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior that will become part of the multipurpose cadastre authorized by this Act, and a plan for implementation of this Act, including a cost estimate and the feasibility of the use of revenue from any transactional activity authorized by law that may be used to offset any costs of implementing this Act;
 (6)in consultation with the Director of the Office of Management and Budget, the Administrator of the General Services Administration, and the Comptroller General of the United States, conduct the assessment required by paragraphs (1) through (5) of this subsection with regard to all cadastres and inventories authorized, operated or maintained by all other Executive agencies of the Federal Government; and
 (7)recommendations for any legislation necessary to increase the cost-savings and enhance the effectiveness and efficiency of replacing, eliminating, or consolidating real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior.
				(d)Coordination
 (1)In generalIn carrying out this section, the Secretary shall— (A)participate, pursuant to section 216 of Public Law 107–347, in the establishment of such standards and common protocols as are necessary to assure the interoperability of geospatial information pertaining to the cadastre for all users of such information;
 (B)coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order 12906 for the implementation of and compliance with such standards as may be applicable to the cadastre;
 (C)integrate, or make the cadastre interoperable with, the Federal Real Property Profile established pursuant to Executive Order 13327;
 (D)integrate with and leverage to the maximum extent practicable current cadastre activities of units of State and local government; and
 (E)use contracts with the private sector, to the maximum extent practicable, to provide such products and services as are necessary to develop the cadastre.
 (2)Contracts considered surveying and mappingContracts entered into under paragraph (1)(E) shall be considered surveying and mapping services as such term is used and as such contracts are awarded in accordance with the selection procedures in title IX of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 1101 et seq.).
 3.DefinitionsAs used in this Act, the following definitions apply: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)CadastreThe term cadastre means an inventory of real property of the Federal Government developed through collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or man-made physical features, phenomena, or boundaries of the earth and any information related thereto, including surveys, maps, charts, satellite and airborne remote sensing data, images, and services, with services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services of an architectural or engineering nature including the following data layers:
 (A)A reference frame consisting of a current geodetic network. (B)A series of current, accurate large scale maps.
 (C)An existing cadastral boundary overlay delineating all cadastral parcels. (D)A system for indexing and identifying each cadastral parcel.
 (E)A series of land data files, each including the parcel identifier, which can be used to retrieve information and cross reference between and among other existing data files, which may contain information about the use, assets and infrastructure of each parcel.
 (3)Real propertyThe term real property means real estate consisting of land, buildings, crops, forests, or other resources still attached to or within the land or improvements or fixtures permanently attached to the land or a structure on it, including any interest, benefit, right, or privilege in such property.
 4.Transparency and public accessThe Secretary shall— (1)make the cadastre publically available on the Internet in a graphically geo-enabled and searchable format;
 (2)ensure that the inventory referred to in section 2 includes the identification of all lands and parcels suitable for disposal by Resource Management Plans conducted for pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 et seq.); and
 (3)in consultation with the Secretary of Defense and the Secretary of Homeland Security, prevent the disclosure of any parcel or parcels of land, and buildings or facilities thereon, or information related thereto, if such disclosure would impair or jeopardize the national security or homeland defense of the United States.
 5.Right of actionNothing in this Act shall create any substantive or procedural right or benefit. 6.Certain new actions not requiredNothing in this Act shall require or authorize any new surveying or mapping of Federal land, the evaluation of any parcel of land for potential management by non-Federal entities, the disposal of any Federal land, or any new appraisal or assessment of the value or cultural and archaeological resources on any parcel of Federal land.
		
	
		September 25, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
